Citation Nr: 1016481	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  08-35 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In January 2010, the Veteran testified at a video conference 
hearing conducted by the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his service-connected disorders 
render him unable to obtain or retain substantially gainful 
employment.  The record reflects that service connection is 
in effect for post traumatic stress disorder (PTSD), 
evaluated as 50 percent disabling; tinnitus, evaluated as 10 
percent disabling; and bilateral hearing loss, evaluated as 
zero percent disabling.  The combined disability evaluation 
for the Veteran's disorders is 60 percent.  See November 2007 
RO rating decision.  The Veteran meets the threshold minimum 
percentage requirements for TDIU under 38 C.F.R. § 4.16(a) 
due to the fact that his three service-connected disabilities 
may be characterized as either "disabilities resulting from 
common etiology or a single accident" or "multiple injuries 
incurred in action."  

In December 2004, the Veteran submitted VA Form 21-8940 
(application for increased compensation based on 
unemployability) to the RO.  He claimed to have last worked 
full time in 2002.  He added that he became too disabled to 
work in 2001.  The Veteran reported having completed one year 
of college.  


In September 2007, the Veteran completed a VA Form 21-4192 
(request for employment information in connection with claim 
for disability benefits).  He claimed to be unable to work 
due to his service-connected PTSD and to have last worked in 
2001 when he earned $30,000.  He also at that time submitted 
VA Form 21-8940, on which he claimed to have last worked in 
August 2001 and noted that he had completed two years of 
college.  

In his December 2007 notice of disagreement, the Veteran 
asserted that he had not held a full time job since his 
service separation.  At his January 2010 hearing, the Veteran 
submitted into evidence a letter from the Social Security 
Administration which showed that he had earned no money in 
2004, 285 dollars in 2005, 356 dollars in 2006, and no money 
in 2007.  

A May 2003 VA PTSD examination report shows that the Veteran 
claimed to be supporting himself by working odd jobs.  

In January 2005 VA ordered a VA examination to have the 
examiner describe the extent of functional impairment due to 
service-connected disability and how that impairment affected 
physical and sedentary employment.  

A VA PTSD examination was conducted in March 2005.  The 
Veteran was noted to be seeing a physician at the VA medical 
facility in Saginaw.  The Veteran was also noted to be seeing 
a social worker in the Saginaw clinic for psychotherapy.  The 
Veteran reported to have last had regular employment about 
two years earlier and had worked mostly odd jobs since that 
time.  PTSD was diagnosed.  The Veteran was noted to be 
unemployed.  An opinion concerning the Veteran's 
employability was not provided.  

In the case of a claim for a total rating based on individual 
unemployability, the duty to assist requires VA to obtain an 
examination which includes an opinion on what effect the 
veteran's service-connected disabilities have on his ability 
to work.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994). 
 As such an opinion is here clearly lacking, the Board will 
remand the case for further examination and opinion.  The VA 
examiner must address the current impact of the appellant's 
service-connected disabilities alone on his ability to 
maintain substantially gainful employment.  See 38 U.S.C.A. 
§ 5103A(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007) (VA 
has an affirmative duty to obtain an examination of the 
claimant if the evidence of record does not contain adequate 
evidence to decide a claim).

At the January 2010 hearing, the Veteran indicated that he 
had received therapy at the VA medical facility in Saginaw 
for several years until about 2008.  See page 15 of hearing 
transcript (transcript).  Medical records are on file from 
this facility, most recently dated in April 2005.  He added 
that he just resumed this therapy in October 2009.  
Therefore, the RO should obtain all VA treatment records 
dated since April 2005.  It is important to note that records 
generated by VA facilities that may have relevance to the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466- 
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain copies of VA 
treatment records from the VA medical 
facility in Saginaw pertaining to the 
Veteran dated from April 2005.  All 
records obtained should be associated 
with the claims folder.  

2.  The RO should also schedule the 
Veteran for a VA psychiatric examination 
by a psychiatrist to determine the nature 
and extent of the Veteran's PTSD and its 
impact on his employability.  All 
indicated studies must be performed, and 
all findings should be reported in 
detail.  The examiner is to provide a 
detailed review of the Veteran's 
pertinent medical history, current 
complaints, and the nature and extent of 
his service-connected PTSD.  

The examiner must provide an opinion 
concerning the degree of social and 
industrial impairment resulting from 
PTSD, to include whether PTSD alone 
renders the Veteran unemployable.  A 
global assessment of functioning score 
with an explanation of the significance 
of the score assigned must be provided.  
The rationale for all opinions expressed 
should be provided.  The claims file must 
be made available to the examiner for 
review.

3.  The Veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.


5.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issue.  If the 
appeal is denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO. 
 Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

